Citation Nr: 1449917	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  02-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for chronic lumbar strain with degenerative disc disease (DDD) of the lumbar spine prior to May 16, 2006.

2.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.

3.  Entitlement to a disability rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity.

4.  Entitlement to an effective date prior to May 29, 2007, for the grant of service connection for lumbar radiculopathy of the right lower extremity.

5.  Entitlement to an effective date prior to April 30, 2013, for the grant of service connection for lumbar radiculopathy of the left lower extremity.

6.  Entitlement to a higher rate of special monthly compensation (SMC).

7.  Entitlement to an earlier effective date for the grant of entitlement to SMC.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to December 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, and April 2008 and May 2013 rating decisions by the Department of Veterans Affairs VARO in New Orleans, Louisiana.  (During the pendency of the current appeal, jurisdiction of the case was transferred to the New Orleans, Louisiana, RO due to the Veteran's change of residence in September 2003.)  

In a September 2013 decision, the Board increased the Veteran's disability rating for chronic lumbar strain with DDD of the lumbar spine to 40 percent, effective May 16, 2006, but denied entitlement to a rating in excess of 20 percent prior to that date.  In that decision, the Board discussed the fact that the increased rating matter had been remanded by the Board in February 2013, in part, to provide the Veteran with another VA examination to determine the severity of his chronic lumbar strain, to include identifying any neurological symptoms related to that disability and fully describing the extent and severity of those symptoms.  After completion of that development, the RO issued a rating decision in May 2013 wherein it granted service connection for radiculopathy of the right and left lower extremities, each evaluated as 20 percent disabling, effective from May 29, 2007, and from April 30, 2013, respectively; granted service connection for DDD of the lumbar spine, effective May 24, 2002, which disability was then evaluated as part of the previously service-connected chronic lumbar strain; and granted entitlement to SMC at the housebound rate, effective April 20, 2013.

In its September 2013 decision, the Board noted that based on the record then-currently before it, the Veteran had not raised any issue with respect to the assignment of separate ratings for radiculopathy of the right and left lower extremities, to specifically include any disagreement with the disability ratings assigned or the effective dates of those assignments.  The Board thus determined that in light of the adjudicative actions of the RO, to include the award of service connection for DDD and the assignment of separate ratings for lumbar radiculopathy of the lower extremities, the increased rating issue then-presently before it encompassed only whether a higher rating was warranted for the Veteran's lumbar strain with DDD.   

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Appeals (Court).  In February 2014, the Veteran's representative and VA's General Counsel filed a joint motion with the Court to vacate that portion of the Board's decision that denied entitlement to a rating in excess of 20 percent for chronic lumbar strain with DDD of the lumbar spine prior to May 16, 2006, which motion was granted by the Court the following month.  In the joint motion, the parties agreed that although it was not included as part of the record before the Board at the time of its September 2013 decision, a NOD had been filed as to the May 2013 RO decision and was received by the RO prior to the issuance of the September 2013 decision.  The parties therefore agreed to remand the issue of entitlement to a disability rating in excess of 20 percent for chronic lumbar strain with DDD of the lumbar spine "in order for the Board to adequately consider [the Veteran's] NOD . . . and afford [the Veteran] the requisite due process stemming from his having filed the NOD."  

A review of the NOD received by the RO on September 3, 2013, which has now been associated with the Veteran's VBMS file, shows that the Veteran's attorney listed the four matters that were the subject of the May 2013 rating decision and then stated generally that their disagreement was as to "the ratings an effective dates assigned [in the May 2013 RO decision], as described more fully below."  Although specific arguments were made only as to the 20 percent rating assigned for the Veteran's lumbar spine disability, the ratings assigned for radiculopathy of the right and left lower extremities, and the effective date assigned for the Veteran grant of service connection for radiculopathy of the left lower extremity, because the Veteran's attorney indicated general disagreement with all aspects of the RO's May 2013 decision, the Board will address the issues of entitlement to earlier effectives dates and higher ratings for the awards of service connection for radiculopathy of the lower extremities and of SMC for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to those issues, if the Veteran so desires, as discussed in the remand that follows the Board's decision.  Insofar as the NOD encompasses the Veteran's lumbar spine rating, that matter is currently before the Board, and will be addressed below.


FINDING OF FACT

Before May 16, 2006, the Veteran's chronic lumbar strain with DDD of the lumbar spine was manifested by painful motion and functional losses that equated to moderate limitation of motion of the lumbar spine, with forward flexion to no worse than 40 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent prior to May 16, 2006, for chronic lumbar strain with DDD of the lumbar spine have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5285-5295, 5235-5243 (2002 & 2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

As previously determined by the Board in its October 2008 and September 2013 decisions, VA has complied with its duty to notify by way of letters dated in April 2001, November 2003, and May 2008.  The Board points out that both the October 2008 and September 2013 decisions were appealed to the Court and that the parties filed joint motions for remand.  Notably, the parties' joint motions included no reference to the Board's finding that VA had complied with its duty to notify, nor did the Court's July 2009 or March 2013 order indicate vacatur of that portion of the Board's decision that found such compliance.  The Veteran has also not disputed the contents of the VCAA notice in this case.  Upon review of the record, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied and that the Veteran had a meaningful opportunity to participate in the development of his increased rating claim.  

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his increased rating claim.  The evidence includes his VA treatment records, private medical evidence, records from the Social Security Administration, VA examination reports, and lay statements in support of his claim.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Further, the Veteran was afforded VA examinations of his spine in April 2001 and May 2006.  In seeking two joint motions from the Court, neither party raised any issue with regard to the adequacy of these examinations, nor did either joint motion suggest that those examinations were not adequate to evaluate the severity of the Veteran's disability during that timeframe.  The Board finds that the examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected lumbar spine disability in the context of the pertinent regulations prior to May 16, 2006.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating claims decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2013).

The instant matter stems from an increased rating claim received on March 1, 2001.  The record shows that from March 1, 2001, to May 16, 2006, the Veteran's service-connected lumbar spine disability is evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, DCs 5295, 5295-5292, 5237, and 5237-5243.  At the outset, the Board notes that during the relevant time period, the regulations pertaining to the evaluation of disabilities of the spine were amended twice.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The first change was to DC 5293 regarding the criteria for rating intervertebral disc syndrome (IVDS).  The second change, made effective September 26, 2003, renumbered all of the spine DCs, and provided for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine.  

Where the law or regulations governing a claim change while the claim is pending, the version most favorable to the claimant applies, absent expressed intent to the contrary.  Accordingly, the Board is generally required to review both the pre- and post-September 26, 2003, rating criteria to determine the proper evaluation for the Veteran's disability.  If it is determined that the new criteria is more favorable, the new criteria may not be applied for the period prior to the revision.  See VAOPGCPREC 3-2000 (April 10, 2000).  (As limited by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of any increase assigned under the amended version of the rating schedule can be no earlier than the effective date of the regulation.)

Relevant to the issue of the severity of the Veteran's lumbar strain with DDD of the lumbar spine prior to May 16, 2006, the evidence shows that in February 2001, the Veteran claimed entitlement to an increased evaluation for his service-connected lumbar strain.  He was afforded a VA examination in April 2001, the report of which reveals his complaints of low back pain and muscle spasm, as well as of radiating pain down his leg.  Examination of the Veteran demonstrated tenderness to the paralumbar muscles with slight tightening of the muscles.  Straight leg raising tests produced pain radiating into the back, bilaterally.  Range of motion testing revealed flexion to 40 degrees; extension to 20 degrees; lateral flexion to 15 degrees, bilaterally; and lateral rotation to 10 degrees, bilaterally.  There was no evidence of motor or sensory loss in the lower extremities and it was noted that the Veteran was able to stand on his toes with complaints of pain, but was unable to squat secondary to back pain in the back.  Use of hydrocodone, a Transcutaneous Electrical Nerve Stimulation unit, and a heating pad for treatment of his back pain was also noted.  The examiner diagnosed DDD, as demonstrated on x-ray, with radicular symptoms, and indicated that the Veteran would be unable to perform any activity that required extended standing, walking, lifting or climbing secondary to pain and fatigability.  

In statement dated in April 2002, the Veteran reported having severe back pain all day, every day.  A VA treatment record dated in September 2002 notes the Veteran's complaints of chronic low back pain.  In July 2003, he complained of back pain, along with numbness, burning, and tingling.  He reported being unable to work or exercise.  Notably, the record is devoid of evidence relevant to the severity of the Veteran's lumbar spine disability, save for notations of back pain in his VA treatment records, until the Veteran was again examined in May 2006, the report of which served as the basis for the Board's decision to increase the Veteran's disability rating to 40 percent, effective May 16, 2006.  A review of the May 2006 examination report shows that the Veteran then complained of chronic daily pain in his lumbosacral spine, present since he injured his back in service.  The Veteran stated that when involved in prolonged sitting, standing, or walking, his pain was a "7" on a scale of "0-10."  Regarding flare-ups, the Veteran reported them to occur one to two times a week and to generally last for one to two days, but at times for as long as eight days to two weeks.  He indicated extremely limited ability to function or move during a flare-up.  He did not state for how long he had experienced such flare-ups.  He did, however, report being told by a physician at least four to five times in past year that he should go to bed and rest.  He stated that the average duration of these incapacitating episodes were three to seven days.

Turning first to whether a rating in excess of 20 percent is warranted under the rating criteria in effect prior to September 23, 2002, DC 5292 provided for a 20 percent rating when there was moderate limitation of motion of the lumbar spine and a 40 percent rating for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2001).  

Under DC 5295, a 20 percent disability rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 40 percent disability rating was warranted for severe lumbosacral strain with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001).

The Board notes that the words moderate, marked, and severe as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  Notably, the use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Board also notes that, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss a veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Consideration must also be given to functional loss on use or due to flare-ups.  Id.  

Overall, the Board concludes that the findings contained in the April 2001 VA examination report and the Veteran's lay statements regarding pain and associated symptomatology do not support a rating greater than 20 percent under DC 5292 or 5295 in effect prior to September 23, 2002.  Notably, in April 2001, the Veteran was able to achieve 40 degrees of flexion; 20 degrees of extension; 15 degrees of lateral flexion, bilaterally; and 10 degrees of lateral rotation, bilaterally.  While the Veteran experienced some decreased motion in all ranges, the Board finds that, even taking into account factors such as pain, weakness, and fatigability, and in consideration of the benefit of the doubt, at no point prior to May 2006 can the Veteran's limitation of motion be considered as anything more than moderate under DC 5292.  In finding that the Veteran's limitation of motion is not "severe," the Board finds especially probative the fact that, prior to September 26, 2003, favorable ankylosis of the lumbar spine warranted only a 40 percent disability rating under DC 5289.  "Ankylosis is defined as the '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.'"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  The Board does not find the Veteran's limitation of motion outlined above to be analogous to favorable ankylosis, as he has mobility in all directions.

Further, regardless of the point at which the Veteran began to experience pain, he was still able to achieve flexion to 40 degrees.  As the Court has affirmed, pain itself does not constitute functional loss and "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' 38 C.F.R. § 4.40, in order to constitute functional loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Thus, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  Given the Veteran's ability to achieve flexion to 40 degrees, the Board finds that his pain did not result in a functional loss equivalent to that which would warrant a rating greater than 20 percent under DC 5292.

Similarly, the evidence dated prior to May 2006 fails to demonstrate entitlement to a rating greater than 20 percent under DC 5295.  There is no evidence of listing of the whole spine to opposite side, positive Goldthwaite's sign, osteoarthritic changes, narrowing or irregularity of joint space, or abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2001).  Without evidence of abnormal mobility on forced motion, the Veteran's limitation of flexion alone cannot support a higher rating under DC 5295.  Id.

The Board has also considered whether any other applicable DC in effect prior to September 23, 2002, may have entitled the Veteran to a rating greater than 20 percent for his service-connected lumbar strain with DDD of the lumbar spine, but finds that it does not.  The evidence fails to contain a diagnosis of a fracture of his vertebra or show that the Veteran had a complete bony fixation of the spine or ankylosis of any portion of his spine.  Therefore, 38 C.F.R. § 4.71a, DCs 5285-5289 (2001) are not for application.  (These DCs are also not for application at any point during the claims period as the evidence has not at any point demonstrated a vertebral fracture, a complete bony fixation of the spine, or ankylosis of any portion of his spine.)

Regarding whether IVDS warrants a higher rating under DC 5293, the April 2001 VA examiner indicated x-ray evidence of DDD and lumbar spine DDD is now part of the Veteran's lumbar spine disability, effective May 24, 2002.  However, the Veteran's presentation does not satisfy or more nearly approximate the criteria for a rating in excess of 20 percent under that DC.  Specifically, a 20 percent rating was warranted for moderate IVDS with recurring attacks.  38 C.F.R. § 4.71a, DCs 5293 (2001).  A 40 percent rating required severe IVDS with recurring attacks and little intermittent relief.  Id.  A 60 percent rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief.  Id.  

In April 2001, the Veteran complained of radiating pain with increased activity, such as bending, stooping, or lifting.  He also complained of numbness and tingling in July 2003, but gave no indication as to the severity or consistency of these symptoms.  There was no evidence of motor or sensory loss in the lower extremities on examination.  The Board finds that, without evidence suggesting that the Veteran had only intermittent relief from symptoms, it cannot be said that any IVDS was severe.  Rather, the evidence seems to indicate that the Veteran's pain and neurological symptoms were brought on by certain activities, such that symptoms were alleviated when those activities were avoided.  The Board also notes that the Veteran's radiculopathy was not affirmatively diagnosed until 2007 and that it has been deemed to be no more than moderate in degree.  Accordingly, the Board finds no basis upon which to award a rating greater than 20 percent under DC 5293.  

The Board also finds no basis upon which to award a rating greater than 20 percent prior to May 2006 under revised DC 5293, which, effective September 23, 2002, provided that IVDS was to be evaluated either on the total duration of incapacitating episodes over the past 12 months under DC 5293, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. 4.71a, DC 5293 (2003).  Note 1 of that DC provided that, for purposes of evaluations under DC 5293, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  Id. at Note 1.

As defined by regulation, an incapacitating episode requires bed rest prescribed by a physician and treatment by a physician.  In this regard, there is no evidence, to include the Veteran's own lay statements, dated prior to May 2006 that suggests that the Veteran's disability required bed rest prescribed by a physician.  Although the Veteran indicated during his May 2006 VA examination that he had been told by a physician at least four to five times in past year that he should go to bed and rest, a review of the VA treatment records contain no evidence that the Veteran was prescribed bed rest and the Veteran has not indicated that there are outstanding relevant treatment records.  The Board concludes that had the Veteran been experiencing a flare-up of back symptomatology severe enough that a physician would recommend bed rest, a notation of such would have been placed in his medical records.  As the Veteran's medical records contain no evidence to support the Veteran's contention in this regard, the Board finds that his assertion of having experienced incapacitating episodes due to low back symptomatology is not credible.  Accordingly, the evidence fails to support a rating based on total duration of incapacitating episodes over the past 12 months under DC 5293.  

The Board also finds that the Veteran is not entitled to a rating greater than 20 percent prior to May 2006 based on the combination of separate evaluations of the chronic orthopedic and neurological manifestations of his service-connected lumbar spine disability.  In this regard, Note 2 of DC 5293 provided that when evaluating on the basis of chronic manifestation, orthopedic disabilities were to be evaluated using the criteria for the most appropriate diagnostic code or code.  Neurologic manifestations were to be evaluated separately using the evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id. at Note (2).

In terms of orthopedic manifestations, the evidence shows that the Veteran's service-connected back disability resulted primarily in a limitation of motion, which, as discussed above warrants no more than a 20 percent rating.  As to whether the Veteran experienced neurological manifestations, despite the Veteran's complaints of radiating pain and numbness, neurological manifestations of his lumbar spine disability were not objectively identified until 2007.  Although the April 2001 VA examination indicated DDD with radicular symptoms, no specific nerve root was identified nor was radiculopathy or any other neurological disorder diagnosed.  Further, the evidence of record dated prior to May 2006 does not suggest that the Veteran's radicular symptoms were present constantly, or nearly so, as required by Note 1 of DC 5293.  Accordingly, given the absence of chronic neurological manifestations, as defined by regulation, the Board can find no basis to assign a rating greater than 20 percent under the version of DC 5293 in effect from September 23, 2002, to September 26, 2003.

Effective on September 26, 2003, DC 5293 was renumbered and revised at 38 C.F.R. § 4.71a, DC 5243.  Under that DC, the criteria now applicable to rating IVDS provides that intervertebral disc syndrome is to be evaluated either under the General Rating Formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, which became effective on September 23, 2002.  As discussed above, prior to May 2006 there was no credible evidence of physician prescribed bed rest.  Accordingly, there is no basis upon which to assign a rating based on incapacitating episodes

Under the General Rating Formula, with respect to the thoracolumbar spine, a 20 percent evaluation is assigned for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees, or a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application when there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, DCs 5235-5243.  Note 1 provides that associated objective abnormalities are to be evaluated separately under an appropriate diagnostic code.  Id. at Note (1).

In consideration of the evidence of record, the Board finds that no more than a 20 percent rating is warranted prior to May 2006 under the General Rating Formula for rating disabilities of the spine.  Range of motion testing conducted as part of the April 2001 VA examination revealed flexion to 40 degrees, which warrants a 20 percent rating under the General Rating Formula.  It was not indicated that his motion was painful, although he reported pain increased with bending.  As discussed above, an evaluation in excess of the minimum compensable rating on account of pain must be based on demonstrated functional impairment.  See Mitchell, supra.  Although the Veteran was unable to squat secondary to back pain and the examiner indicated that the Veteran would be unable to perform any activity that required extended standing, walking, lifting or climbing secondary to pain and fatigability, overall the Board finds that even taking into account the DeLuca factors a rating greater than 20 percent was not warranted.  This is so because the Veteran had mobility in all directions and his flexion was not limited to at least 30 degrees even with consideration of functional losses.  The Board also does not consider the Veteran's functional losses to be akin to favorable ankylosis of the entire thoracolumbar spine, which warrants a 40 percent rating under the General Rating Formula for rating disabilities of the spine.

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's lumbar spine disability are not so exceptional or unusual such that the schedular criteria does adequately compensate for them.  During the relevant time period, the Veteran's main symptoms were pain, flare-ups, fatigue, decreased motion, and subjective complaints of radiculopathy.  The Board does not find that the Veteran's symptoms take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).  Indeed, the rating schedule and associated regulations compensates for limited motion, radicular symptoms, and functional loss due to symptoms of pain and fatigue and during flare ups.  See DeLuca, supra.

The Board also notes that the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disability (TDIU), effective from February 27, 2001, via a rating decision dated in March 2012.  The Veteran did not disagree with any aspect of that decision.  As such, the Board has no reason to address whether TDIU is warranted as part of the matter currently before it.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  

In finding that a disability rating in excess of 20 percent prior to May 16, 2006, is not warranted based on the evidence of record as discussed above, the Board points out that in appealing the September 2013 decision to the Court, the Veteran's attorney, who continues to represent the Veteran in the current appeal, did not raise any assertion of error with regard to the Board's finding that the evidence failed to support a rating in excess of 20 percent prior to May 16, 2006.  The joint motion also contains no indication that the Board's prior decision was not supported by an adequate statement of reasons or bases or that the evidence then-before the Board was somehow inadequate for the Board to rely upon.  Also, no additional evidence pertaining to the severity of the Veteran's lumbar strain with lumbar spine DDD prior to May 16, 2006, has been added to the record to the Board's September 2013 decision.  In this regard, the Board notes that it is the parties' responsibility to "enumerate[ ] clear and specific instructions to the Board" in the drafting of a joint motion for remand."  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  Thus, although the Court vacated that portion that of the Board's September 2013 decision that had denied a rating in excess of 20 percent for the Veteran's lumbar spine disability prior to May 16, 2006, and remanded the matter for "action consistent with the terms of the joint motion," the purpose of the remand, as stated in the joint motion, was "for the Board to adequately consider [the Veteran's] NOD . . . and afford [the Veteran] the requisite due process stemming from his having filed the NOD."  As noted in the introduction, the Veteran's NOD will be addressed in the remand that follows this decision.

The Board also points out that in the NOD received in September 2013, the Veteran's attorney noted that the Veteran had been examined in April 2013, at which time he reported suffering from flare-ups related to the thoracolumbar spine about once every two weeks.  She went on discuss the findings of an April 2013 VA examination, as they related to the Veteran's lumbar spine disability, and alleged that the Veteran "is entitled to an extraschedular referral to address the frequent flare ups of his lumbar spine."  As stated above, the rating schedule and associated regulations compensates for functional loss during flare ups.  See DeLuca, supra.  Further, that portion of the Board's September 2013 decision that awarded a disability rating of 40 percent, but not higher, and determined that referral for extraschedular consideration was not warranted, for the Veteran's disability rating for chronic lumbar strain with DDD, effective May 16, 2006, has become final.  Indeed, the March 2013 Court order that granted the parties' joint motion in no way disturbed any portion of the September 2013 decision that addressed the Veteran's disability rating from May 16, 2006.  Accordingly, because the Board's decision concerning the disability rating assigned for the Veteran's lumbar spine disability, effective from May 16, 2006, has become final, the Board will not address the argument made by the Veteran's attorney concerning referral for extraschedular consideration based on findings contained in an April 2013 VA examination report, as such findings are not relevant to the issue currently before the Board.  Indeed, as pointed out by the Veteran's attorney, the Veteran reported the onset of the described flare-ups to have been five to six years prior, which would post-date the time period covered by this appeal.


ORDER

Entitlement to a disability evaluation in excess of 20 percent for chronic lumbar strain with DDD of the lumbar spine prior to May 16, 2006, is denied.


REMAND

In the May 2013 rating decision, the RO granted service connection for radiculopathy of the right and left lower extremities, each evaluated as 20 percent disabling, effective from May 29, 2007, and from April 30, 2013, respectively; granted service connection for DDD of the lumbar spine, effective May 24, 2002, which disability was then evaluated as part of the previously service-connected chronic lumbar strain; and granted entitlement to SMC at the housebound rate, effective April 20, 2013.  (In an October 2013 rating decision, the RO assigned an effective date of May 29, 2007, for the Veteran's grant of SMC.)  As noted in the introduction, a NOD as to the May 2013 decision was filed in September 2013, wherein it was stated in general terms that the Veteran disagreed with the effective dates and disability ratings assigned therein.  Notably, a statement of the case (SOC) has not been furnished concerning the Veteran's disagreement with effective dates and disability ratings assigned for his grants of service connection for radiculopathy of the lower extremities and entitlement to SMC.

A SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2013).  To date, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the either the Veteran's Virtual VA file, VBMS file, or the paper claims file that is now before the Board.  Therefore, remand is required for the issuance of a SOC regarding the issues of entitlement to higher ratings and earlier effective date for the Veteran's grants of service connection for radiculopathy of the lower extremities and of entitlement to SMC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction (AOJ) should return the issue to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the AOJ for the following action:

The AOJ must issue a SOC addressing the issues of entitlement to an increased rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity; an increased rating in excess of 20 percent for lumbar radiculopathy of the left lower extremity; an effective date prior to May 29, 2007, for the award of a 20 percent rating for radiculopathy of the right lower extremity; an effective date prior to April 30, 2013, for the award of a 20 percent rating for radiculopathy of the left lower extremity; entitlement to a higher rate of SMC; and entitlement to an effective date earlier than April 30, 2013 for the grant of entitlement to SMC.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issue should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


